In a condemnation proceeding, petitioner, the County of Suffolk, appeals from an order of the Supreme Court, Suffolk County (De Luca, J.), dated May 15,1980, which, after a nonjury trial, inter alia, awarded the claimant, Elkhorn Ranch Corp., the principal sum of $904,000. Order affirmed, with costs. We have closely examined the record on appeal and briefs and conclude that Special Term’s decision is fully supported by the evidence and that the court correctly applied the pertinent principles of law. Rabin, J.P., Gulotta, Weinstein and Thompson, JJ., concur.